Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated January 31, 2022. Claims 1 and 11 were amended. Claims 1-20 of the application are pending.


Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Ms. Kelly Brandenburg on March 2, 2022.  

3.	The application has been amended as follows:
In the claims:

has been changed to
-- simulate operation of the central plant in accordance with the valid model;
generate control decisions or design decisions for physical equipment of the central plant represented by the selectable symbols based on simulation results--.

In claim 11, Lines 18-21, “simulating operation of the central plant in accordance with the valid model to generate control decisions or design decisions for physical equipment of the central plant represented by the selectable symbols” 
has been changed to
-- simulating operation of the central plant in accordance with the valid model;
generating control decisions or design decisions for physical equipment of the central plant represented by the selectable symbols based on simulation results--.

Reasons for Allowance



4.	Claims 1-20 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) industrial energy management systems for industrial manufacturing plants; simple rules for altering the operation of the plant to save on energy costs; the plant equipment may create energy in various forms; a configuration system is used to configure the operation of the plant having a set of interconnected plant equipment; the plant equipment includes multiple sets of energy production units that are run separately or together to produce energy; stores a plurality of equipment models that model the operation of the plant equipment; the objective function that defines optimal operation of the interconnected plant equipment; a numerical solver that operates on a computer; a set of plant configuration criteria to determine an optimal operating configuration of the set of interconnected plant equipment; the expert engine may provide plant equipment energy demands; running a model of the plant equipment via a computer using a numerical solver; the method uses the objective function, the plurality of equipment models and a set of configuration criteria to determine an optimal operating configuration of the interconnected plant equipment that minimizes or maximizes the objective function; optimizes energy costs within the plant; which loads or equipment to connect and operate at any particular time, when to shed loads that are unprofitable or less profitable at that time, when loads should be restored and the order in which the loads should be restored, all to minimize energy costs; chilled water stored in thermal storage tanks for use during peak hours; industrial plant production systems, steam powered systems used for heating or providing other utilities, electrical power systems used for running pumps, lights, air conditioners, motors etc., or any other plant equipment  that use energy in one form or another; the set of stored equipment or process models model, simulate and describe the operation of the energy users, energy produces and energy storage systems within the plant; the models are connected and used by the numerical solver to determine an optimal operating point  or setting of the plant; electrical energy supplied (Francino et al., U.S. Patent Application Publication 2012/0010758);
(2) modeling and simulation technologies used in power industries; engineers configure a simulation plant by pick-drag-drop and connect from an icon collection representing pieces of equipment to a flowsheet area; the framework menus initiate other user interfaces to configure all aspects of the simulation software including calculation sequence, thermal property methods and defining optimization objective function, variables, constraints and defining run options, model configurations including fuel and electricity contracts; for each graphics screen, there is a setting of modes to display each property; the properties associated with different modes are color coded; options are provided to remove palette from the window and restore them  to the window; implementers use the palette and property browser to modify the graphics; the screen is used by the users to create a graphical view of the plant; the graphical images palette is available to the  (Roger et al., WIPO Publication WO 20007/028158 A2 Published March 2007);
(3) information relating to distributed energy resources monitored by the distributed units and the management of control operations is provided in a decentralized manner through personal computers, tablets, smartphones connected to the Internet (Wang et al., Chinese Patent CN 205744007 U Published November 2017).


None of these references taken either alone or in combination with the prior art of record discloses a system, specifically including:
(Claim 1) "evaluate the second input according to a set of rules to determine that the connection is invalid;
prevent the user from making the connection;
receive a third user input from the user via the user interface, the third user input comprising additional connections between the symbols on the workspace, the third user input completing a valid model of the central plant according to the set of rules; and
simulate operation of the central plant in accordance with the valid model;
generate control decisions or design decisions for physical equipment of the central plant represented by the selectable symbols based on simulation results" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory, computer-readable medium storing one or more instructions 
(Claim 11) "evaluating the second input according to a set of rules to determine that the connection is improper;
preventing the user from making the connection;
receiving a third user input from the user via the user interface, the third user input comprising additional connections between the symbols on the workspace, the third user input completing a valid model of the central plant according to the set of rules; and
simulating operation of the central plant in accordance with the valid model;
generating control decisions or design decisions for physical equipment of the central plant represented by the selectable symbols based on simulation results" in combination with the remaining elements and features of the claimed invention.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	March 2, 2022